DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 76-84 are pending in the instant invention.  According to the Amendments to the Claims, filed May 7, 2021, claims 1-75 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/591,017, filed October 2, 2019 and now US 10,975,088, which is a Continuation (CON) of US Application No. 16/165,390, filed October 19, 2018 and now US 10,479,795, which is a Divisional (DIV) of US Application No. 15/631,417, filed June 23, 2017 and now US 10,138,248, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/354,509, filed June 24, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 76-82, drawn to 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzene-sulfonamide, shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 83 and 84, drawn to 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(3-cyanobicyclo[1.1.1]pentan-1-yl)-4-methylbenzene-sulfonamide, shown to the right above, and/or a pharmaceutical composition thereof, respectively.
	Thus, a first Office action and prosecution on the merits of claims 76-84 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted imidazo[2,1-f][1,2,4]triazines of the Formula (I).
	The following title is suggested: SUBSTITUTED IMIDAZO[2,1-f][1,2,4]TRIAZINES AS PI3K INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 76 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	A compound, wherein the compound is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 77 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound of claim 76, wherein the compound is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 78 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 76, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 79 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
A compound, wherein the compound is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 80 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 79.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 81 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

A compound, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 82 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 81.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 83 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation(s):
83.	A compound, wherein the compound is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

or a pharmaceutically acceptable salt thereof.


85.	The compound of claim 83, wherein the compound is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 84 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 83, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 77 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 77 recites the physicochemical property, The compound of claim 76, which is a crystalline free base, in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystallinity physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo-[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, buffer or seed crystal, to impart the crystallinity physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear crystallinity physicochemical property, the instantly recited 3-(4-amino-imidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzene-sulfonamide is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited 3-(4-aminoimidazo-[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide, due to an inability to establish the metes and bounds encompassed by the crystallinity physico-chemical property.

	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 79 and 80 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 79 recites the physicochemical property, A compound, which is 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo-[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide crystalline hydrochloric acid salt, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystallinity physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide hydrochloric acid salt.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo-[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide hydrochloric acid salt requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, buffer or seed crystal, to impart the crystallinity physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide hydrochloric acid salt incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear crystallinity physicochemical property, the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide hydrochloric acid salt is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide hydrochloric acid salt, due to an inability to establish the metes and bounds encompassed by the crystallinity physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claims 81 and 82 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 81 recites the physicochemical property, A compound, which is 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo-[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide crystalline benzenesulfonic acid salt, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystallinity physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide benzenesulfonic acid salt.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo-[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide benzenesulfonic acid salt requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, buffer or seed crystal, to impart the crystallinity physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide benzenesulfonic acid salt incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear crystallinity physicochemical property, the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide benzenesulfonic acid salt is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited 3-(4-aminoimidazo[2,1-f][1,2,4]triazin-7-yl)-N-(4-cyanobicyclo-[2.1.1]hexan-1-yl)-4-(methyl-d3)benzenesulfonamide benzenesulfonic acid salt, due to an inability to establish the metes and bounds encompassed by the crystallinity physicochemical property.
	Then, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624